United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
PENITENTIARY, Florence, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0963
Issued: January 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2019 appellant filed a timely appeal from a November 2, 2018 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether OWCP has met its burden of proof to reduce appellant’s
compensation, effective November 2, 2018, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519
for failure to cooperate with vocational rehabilitation without good cause.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as presented in the prior Board orders and decision are incorporated herein by reference. The
relevant facts are as follows.
On April 6, 2002 appellant, then a 44-year-old case manager, filed a traumatic injury claim
(Form CA-1) alleging that, on that day, he sustained a deep cut on his right leg when a wall locker
fell on his right leg while in the performance of duty. He stopped work on the date of injury and
returned on April 17, 2002. OWCP accepted the claim for right ankle sprain and right leg
laceration. Appellant filed a second Form CA-1 on May 9, 2002 alleging that he injured his left
shoulder, back, and right leg as a result of the accepted April 6, 2002 employment-related injuries.
OWCP further accepted the claim for left shoulder, lumbar, and thoracic strains.3 It authorized
repair of the chronic rotator cuff tear acromioplasty of the left shoulder, which was performed on
July 2, 2003 and left shoulder irrigation and debridement, which were performed on August 14
and 16, 2003.
OWCP subsequently expanded the acceptance of appellant’s claims to include right rotator
cuff sprain/strain, bilateral knee medial meniscus tear and localized secondary osteoarthritis,
venous embolism and thrombosis of deep vessels of the lower extremity, not otherwise specified,
pulmonary embolism and infarction, and lumbar spinal stenosis. It paid him wage-loss
compensation for intermittent periods of disability dating back to August 14, 2003.
In an attending physician’s report (Form CA-20) dated January 5, 2018, Dr. Anjumun
Sharma, an attending family practitioner, diagnosed left knee osteoarthritis, right knee total knee
arthroplasty, and left and right shoulder rotator cuff repair due to the accepted April 6, 2002
employment injuries. He released appellant to return to light-duty work with permanent
restrictions as of the date of his examination.
On February 21, 2018 OWCP referred appellant to a certified vocational rehabilitation
counselor based on Dr. Sharma’s work restrictions. In letters dated February 27 and March 12,
2018, the vocational rehabilitation counselor requested that he complete a work and education
form. The vocational rehabilitation counselor further requested that appellant contact her upon his
receipt of this correspondence to schedule an appointment at her office. In an e-mail dated
March 21, 2018 and preliminary reports dated March 26 to September 24, 2018, she noted
contacting appellant to develop a rehabilitation plan; however, he did not respond. On March 26,
2018 the vocational rehabilitation counselor noted in a rehabilitation action report (Form OWCP44) that he had obstructed the rehabilitation process by failing to appear at scheduled meetings.
She indicated that appellant had not responded to her two written requests for contact so that an
initial interview could be scheduled. The vocational rehabilitation counselor related that neither
letter had been returned as nondeliverable. She further related that when she followed-up by

2

Order Remanding Case, Docket No. 05-0519 (issued June 10, 2005); Order Remanding Case, Docket No. 051261 (issued February 1, 2006); Docket No. 07-1662 (issued January 15, 2009).
3

OWCP assigned the April 6, 2002 traumatic injury claim OWCP File No. xxxxxx652. It assigned the May 9,
2002 traumatic injury claim OWCP File No. xxxxxx814. OWCP has administratively combined these claims, with
OWCP File No. xxxxxx652 serving as the master file.

2

telephone, appellant’s telephone system informed her that the memory was full and, thus, she could
not leave a message.
OWCP, in a letter dated October 2, 2018, notified appellant of the penalties under 5 U.S.C.
§ 8113(b) and 20 C.F.R. § 10.519 for failing to cooperate with vocational rehabilitation without
good cause. It noted that he had not responded to his vocational rehabilitation counselor’s letters
and telephone calls. OWCP advised appellant that the initial stages of vocational rehabilitation
included interviews, testing, counseling, guidance, and work evaluations. It further advised him
that, if he failed or refused to participate in vocational rehabilitation without good cause, his
compensation benefits would be reduced to zero and that this reduction would continue until he
complied with OWCP’s directions concerning rehabilitation. OWCP afforded appellant 30 days
to contact OWCP and his rehabilitation counselor to make a good faith effort to participate in the
rehabilitation effort designed to return him to gainful employment. It informed him that, if he
believed he had a good reason for not participating in the rehabilitation effort, he should respond
within 30 days, with reasons for noncompliance, and submit evidence in support of his position.
OWCP noted that, if appellant did not comply with the instructions contained in the letter within
30 days, the rehabilitation effort would be terminated and action would be taken to reduce his
compensation under 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519.
OWCP thereafter received a medical report dated October 19, 2018 from Dr. David S.
Matthews, a Board-certified orthopedic surgeon. Dr. Matthews noted that appellant was retired
and related his history of a 2002 left knee injury sustained while working as correctional officer,
right knee conditions, and medical treatment. He reported examination findings, and provided
assessments of left knee pain and unilateral primary osteoarthritis, and the presence of right
artificial knee joint, right. Dr. Matthews also recommended a knee replacement.
By decision dated November 2, 2018, OWCP reduced appellant’s compensation to zero,
effective that date, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, for his failure to
cooperate with vocational rehabilitation without good cause.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened before it may terminate or modify compensation benefits.4 Section 8104(a) of FECA
provides that OWCP may direct a permanently disabled employee to undergo vocational
rehabilitation.5 Section 8113(b) of FECA provides that if an individual, without good cause, fails
to apply for and undergo vocational rehabilitation when so directed under section 8104 of FECA,
OWCP, “after finding that in the absence of the failure the wage-earning capacity of the individual
would probably have substantially increased, may reduce prospectively the monetary
compensation of the individual in accordance with what would probably have been his [or her]
wage-earning capacity in the absence of the failure,” until the individual in good faith complies
with the direction of OWCP.6

4

Betty F. Wade, 37 ECAB 556, 565 (1986).

5

5 U.S.C. § 8104(a).

6

Id. at § 8113(b).

3

OWCP’s regulations, at 20 C.F.R. § 10.519, provide in pertinent part:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows -(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with OWCP nurse, interviews,
testing, counseling, functional capacity evaluations [(FCE)], and work
evaluations) OWCP cannot determine what would have been the
employee’s wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, OWCP will assume that the
vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity, and OWCP will reduce the employee’s
monetary compensation accordingly (that is, to zero). This reduction will
remain in effect until such time as the employee acts in good faith to comply
with the direction of OWCP.”7
OWCP’s procedures state that specific instances of noncooperation include a failure to
appear for the initial interview, counseling sessions, a functional capacity evaluation, other
interviews conducted by the rehabilitation counselor, vocational testing sessions, and work
evaluations, as well as lack of response or inappropriate response to directions in a testing session
after several attempts at instruction.8
ANALYSIS
The Board finds that OWCP has met its burden of proof to reduce appellant’s
compensation, effective November 2, 2018, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519
for his failure to cooperate with vocational rehabilitation without good cause.
Upon receiving medical evidence that appellant was not totally disabled for all work, but
was capable of performing light-duty work with permanent restrictions, OWCP properly referred
him to vocational rehabilitation services on February 21, 2018. The rehabilitation counselor
reported that appellant had twice failed to respond to her February 27 and March 12, 2018 letters
requesting that he contact her to schedule an initial interview. She also reported that her attempt
to follow-up with him by telephone was unsuccessful because his telephone memory was full and
she was unable to leave a message. Further, in an October 2, 2018 letter, OWCP advised appellant
of the need to participate in vocational rehabilitation and the consequences of not participating
under section 8113(b) of FECA and section 10.519 of its regulations. OWCP afforded him 30
days to participate in vocational rehabilitation services or provide good cause for his
noncompliance. However, appellant did not contact OWCP or his rehabilitation counselor prior
7

20 C.F.R. § 10.519.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813.17(b)
(February 2011).

4

to the November 2, 2018 reduction of his compensation to clearly express his intent to participate
in the vocational rehabilitation effort, nor did he provide good cause for such noncooperation.
Appellant’s failure without good cause to participate in preliminary communications with
his rehabilitation counselor regarding his work capacity constitutes a failure to participate in the
early but necessary stages of a vocational rehabilitation effort.9 OWCP’s regulations provide that,
in such a case, it cannot be determined what would have been the employee’s wage-earning
capacity had there been no failure to participate and it is assumed, in the absence of evidence to
the contrary, that the vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity.10 Appellant did not submit evidence to refute such an
assumption and OWCP had a proper basis upon which to reduce his disability compensation to
zero.
The only evidence submitted was an October 19, 2018 report from Dr. Matthews.
Dr. Matthews noted appellant’s history of a 2002 work-related left knee injury, right knee
conditions and medical treatment, discussed examination findings, opined that he had significant
arthritis of the left knee, and recommended knee replacement. He did not, however, offer an
opinion finding that appellant was able to return to work or was unable to participate in vocational
rehabilitation.
Appellant was given appropriate notification of the sanctions for continuing to refuse to
cooperate with the rehabilitation program in the early stages, but failed, without good cause, to
comply with these rehabilitation efforts. The Board finds, therefore, that OWCP properly reduced
his compensation benefits to zero for his failure to cooperate with vocational rehabilitation without
good cause. Accordingly, the reduction will remain in effect until such time as appellant acts in
good faith to comply with the direction of OWCP.11
On appeal appellant contends that he was unable to attend vocational rehabilitation in
Parker, Colorado because it was located 100 miles one way from his home in Pueblo, Colorado,
and he did not have a working motor vehicle. However, he did not inform OWCP or his vocational
rehabilitation counselor of these reasons why he could not attend the early stages of vocational
rehabilitation prior to the reduction of his compensation on November 2, 2018.
Appellant further contends on appeal that his willingness to undergo vocational testing on
November 10, 2018 showed his good faith participation in vocational rehabilitation efforts.
However, regardless of whether appellant was willing to participate in vocational testing, he failed
to participate in vocational rehabilitation efforts prior to the reduction of his compensation on
November 2, 2018, as discussed above.12
Additionally, appellant contends that he was totally disabled from work due to his left
shoulder and knee which required replacement, lumbar degenerative disc disease and herniated
9

20 C.F.R. § 10.519(b). See also R.M., Docket No. 16-0011 (issued February 11, 2016); Conard Hightower, 54
ECAB 796 (2003).
10

Id. at § 10.519(c).

11

See supra note 6.

12

S.M., Docket No. 15-1236 (issued February 18, 2016).

5

disc, bilateral carpal tunnel syndrome, and right knee condition. For the reasons stated above,
however, the Board finds that OWCP properly reduced appellant’s compensation to zero.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to reduce appellant’s
compensation, effective November 2, 2018, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519
for his failure to cooperate with vocational rehabilitation without good cause.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

